


110 HR 6911 IH: STAND for Georgia

U.S. House of Representatives
2008-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6911
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2008
			Mr. Berman (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Hastings of Florida,
			 Mr. Smith of New Jersey,
			 Mr. Wexler,
			 Ms. Schwartz, and
			 Mr. Shuster) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To authorize assistance to meet the urgent humanitarian
		  needs of the people of Georgia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stability and Democracy for Georgia
			 Act of 2008 or the STAND for Georgia
			 Act of 2008.
		2.Declarations of
			 policyCongress makes the
			 following declarations:
			(1)The United States
			 condemns the attack on the sovereign territory of Georgia by the military of
			 the Russian Federation in August 2008 in contravention of international law,
			 including the United Nations Charter and the Sochi Agreement of 1992 that
			 governed the conduct of Russian peacekeepers in the region of South
			 Ossetia.
			(2)The United States
			 strongly supports the sovereignty and territorial integrity of Georgia and is
			 committed to working with the European Union and other partners to achieve this
			 objective.
			(3)The United States
			 appreciates the efforts of the European Union, led by French President Sarkozy,
			 to negotiate a ceasefire agreement to resolve the conflict.
			(4)The Russian
			 Federation should fully withdraw all troops to their pre-conflict
			 positions.
			(5)The United States
			 condemns the Russian Federation’s recognition of the independence of South
			 Ossetia and Abkhazia, an act that violates legal principles of territorial
			 integrity and undermines the ceasefire agreement.
			(6)In addition to
			 independent monitors to observe the implementation of the ceasefire agreement,
			 an international peacekeeping force should be established to prevent further
			 violence in the conflict zones of South Ossetia and Abkhazia.
			3.Purposes of
			 assistanceThe purposes of
			 assistance authorized under this Act are—
			(1)to provide
			 humanitarian relief to individuals displaced internally in Georgia as a result
			 of the August 2008 conflict with the Russian Federation, as well as those
			 individuals who fled conflicts in or were expelled from South Ossetia and
			 Abkhazia in the early 1990s;
			(2)to
			 respond to the direct request from the Government of Georgia for assistance in
			 the rebuilding of its infrastructure following the August 2008 invasion of
			 Georgia by the Russian Federation;
			(3)to assist Georgia
			 in strengthening its economic and energy infrastructure;
			(4)to strengthen
			 Georgia’s democratic institutions; and
			(5)to
			 enhance the relationship between the United States and Georgia.
			4.Authorization of
			 assistance
			(a)In
			 generalThe President is authorized to provide assistance for
			 Georgia to support the activities described in subsection (b).
			(b)Activities
			 supportedActivities that may be supported by assistance under
			 subsection (a) include the following:
				(1)Urgent
			 humanitarian needsTo assist efforts in meeting the urgent
			 humanitarian needs of the people of Georgia, including—
					(A)provision of
			 urgent medical care to individuals wounded during the August 2008 conflict with
			 the Russian Federation;
					(B)provision of short-
			 and medium-term housing facilities for individuals displaced by the
			 conflict;
					(C)provision of
			 assistance to facilitate the voluntary return and resettlement of all
			 internally displaced persons in conditions of security and dignity; and
					(D)reconstruction of
			 civilian and administrative infrastructure, including police stations, roads,
			 schools, and hospitals damaged in the conflict.
					(2)ReconstructionTo
			 assist efforts in reconstruction of critical infrastructure destroyed during
			 the August 2008 conflict with the Russian Federation, including—
					(A)provision of
			 direct United States budgetary support to the Government of Georgia to replace
			 funds the Government of Georgia is expending to pay for emergency
			 reconstruction needs, including reconstruction needs relating to transportation
			 and energy infrastructure (including international pipelines and power grids);
			 and
					(B)provision of
			 assistance to help address environmental damage caused by bombing by the
			 military forces of the Russian Federation, including the destruction of forest
			 areas near the Borjomi-Kharagauli National Park.
					(3)Economic
			 developmentTo assist the Government of Georgia in leading the
			 economic recovery of Georgia, including—
					(A)development of
			 critical infrastructure that enhances Georgia’s energy security and encourages
			 diversification of Georgia’s foreign energy sources, including development of
			 regional natural gas storage facilities and the construction of hydroelectric
			 plants;
					(B)enhancement of
			 bilateral trade between the United States and Georgia;
					(C)retention of Georgia’s status as an
			 attractive destination for foreign direct investment, through—
						(i)establishment of
			 national entrepreneurial programs to create jobs and stimulate small business
			 growth; and
						(ii)expansion of
			 programs to enhance cooperation between United States and Georgian scientists
			 and engineers.
						(4)GovernanceTo
			 assist efforts in strengthening civil society, democratic institutions, and
			 independent media in Georgia.
				(c)BroadcastingFunds made available to carry out this Act
			 may be used to extend broadcasting efforts by the Broadcasting Board of
			 Governors to Georgia and to enhance Russian- and Georgian-language Internet and
			 broadcast capacity for the Voice of America and Radio Free Europe/Radio
			 Liberty, Inc.
			5.Report
			(a)In
			 generalThe President shall transmit to the appropriate
			 congressional committees a report concerning the programs, projects, and
			 activities carried out under this Act during the preceding fiscal year. The
			 first report shall be transmitted not later than 180 days after the date of the
			 enactment of this Act and a subsequent report shall be transmitted not later
			 than October 31 of the following year.
			(b)Matters To be
			 includedThe report required under subsection (a) shall include
			 the following:
				(1)Urgent
			 humanitarian needsA
			 description of the activities carried out under section 4(b)(1).
				(2)ReconstructionA
			 description of the activities carried out under section 4(b)(2), including a
			 description of—
					(A)the progress in
			 reconstructing critical infrastructure in Georgia;
					(B)the use of funds
			 by the Government of Georgia provided through direct United States budgetary
			 support pursuant to this Act to pay for emergency reconstruction needs,
			 including—
						(i)a
			 project-by-project description of how the funds were used;
						(ii)the
			 progress of reconstruction relating to each project; and
						(iii)the overall
			 amount expended for each project; and
						(C)the progress in addressing environmental
			 damage caused by bombing by the military forces of the Russian
			 Federation.
					(3)Economic
			 developmentA description of the activities carried out under
			 section 4(b)(3), including an assessment of the progress in stabilizing and
			 improving the economic situation in Georgia.
				(4)GovernanceA description of activities carried out
			 under section 4(b)(4), including an assessment of the strength and development
			 of democratic institutions in Georgia and recommendations for other activities
			 relating to governance in Georgia that could be supported by United States
			 assistance.
				(5)BroadcastingA description of activities carried out
			 under section 4(c).
				(c)DefinitionIn
			 this section, the term appropriate congressional committees
			 means—
				(1)the Committee on
			 Appropriations and the Committee on Foreign Affairs of the House of
			 Representatives; and
				(2)the Committee on
			 Appropriations and the Committee on Foreign Relations of the Senate.
				6.Availability of
			 funds
			(a)In
			 generalOf the amounts
			 appropriated for fiscal year 2008 for the activities of the Department of
			 State, the Millennium Challenge Corporation, the Overseas Private Investment
			 Corporation, and the United States Agency for International Development, or
			 otherwise transferred to those agencies, $470,000,000 is authorized to be made
			 available to carry out this Act.
			(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)Congress strongly supports providing a
			 total of $1,000,000,000 in assistance for Georgia to support the activities
			 described in section 4, consistent with President George W. Bush’s pledge of
			 September 3, 2008;
				(2)in order to provide this amount to fulfill
			 the President’s pledge, Congress is authorizing $470,000,000 for fiscal year
			 2008 to carry out this Act and Congress is committed to authorizing the
			 remaining funds for fiscal year 2009 in a subsequent Act of Congress;
			 and
				(3)any funds
			 reprogrammed from amounts appropriated for fiscal year 2008 to carry out the
			 FREEDOM Support Act (22 U.S.C. 5801 et seq.; Public Law 102–511) or the Support
			 for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5401 et seq.; Public
			 Law 101–179) should be replenished through a subsequent Act of Congress.
				
